20-05027-rbk Doc#180 Filed 12/08/20 Entered 12/08/20 12:22:51 Main Document Pg 1 of 2




  The relief described hereinbelow is SO ORDERED.

  Signed December 07, 2020.


                                                    __________________________________
                                                                 Ronald B. King
                                                      Chief United States Bankruptcy Judge




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

  IN RE:                                 §
                                         §
  KRISJENN RANCH, LLC,                   §                  CASE NO. 20-50805-RBK
                                         §
                    DEBTOR               §                  CHAPTER 11
  _______________________________________§
                                         §
  KRISJENN RANCH, LLC, KRISJENN RANCH, §
  LLC-SERIES UVALDE RANCH, AND           §
  KRISJENN RANCH, LLC-SERIES PIPELINE    §
  ROW, AS SUCCESSORS IN INTEREST TO      §
  BLACK DUCK PROPERTIES, LLC,            §
                    PLAINTIFFS,          §
  VS.                                    §                  ADVERSARY NO. 20-05027-RBK
                                         §
  DMA PROPERTIES, INC. AND LONGBRANCH §
  ENERGY, LP,                            §
                    DEFENDANTS.          §

                                    ORDER DENYING MOTION

           On December 7, 2020, came on to be heard the Debtors’ Motion for Partial Summary

  Judgment on Frank Daniel Moore’s Claims (ECF No. 117), and the Court is of the opinion that the

  Motion should be denied.
20-05027-rbk Doc#180 Filed 12/08/20 Entered 12/08/20 12:22:51 Main Document Pg 2 of 2




         It is, therefore, ORDERED, ADJUDGED, AND DECREED that the above-referenced Motion is

  hereby DENIED.

                                             ###




                                              2
